Citation Nr: 1232031	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-26 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971. 

The issues of entitlement to service connection for bilateral hearing loss and tinnitus come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue of entitlement to service connection for right and left lower extremity neuropathy comes before the Board on appeal from a December 2006 rating decision by the RO.  

In May 2011, the Veteran testified during a hearing before a Decision Review Officer at the RO with respect to the issue of peripheral neuropathy of the lower extremities.  In July 2012, he testified at a Board video conference hearing before the undersigned Veterans Law Judge.  Transcripts of those proceedings are of record. 

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was also on appeal.  However, in a September 2011 rating decision, the RO granted service connection for this issue.  As this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

An August 2008 VA treatment record indicates that the Veteran last worked in July 2006 and was receiving Social Security Administration (SSA) disability benefits.  However, it does not appear that the Veteran's SSA records have been requested.  Thus, the RO should obtain the administrative decisions pertaining to the Veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Moreover, a review of the Veteran's Virtual VA claims processing file (Virtual VA) showed that additional VA treatment records from June 2011 to June 2012 were associated with the Veteran's record.  However, the most recent supplemental statement of the case (SSOC) issued in November 2011 indicated that only VA records through November 1, 2011 had been reviewed.  Importantly, subsequent treatment records in Virtual VA addressed the issues on appeal.  

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. 
§ 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  Accordingly, the RO should consider these additional VA treatment records and address them in an appropriate SSOC.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.

2. Thereafter, and any additional development deemed 
necessary, the RO should review the additional evidence of record, to specifically include all VA treatment records associated with Virtual VA and any other evidence received since the November 2011 SSOC, and readjudicated the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


